Citation Nr: 0423807	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine fracture.

2.  Entitlement to service connection for lumbar spine 
strain.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Cervical spine fracture

As noted in the Introduction, the veteran served on active 
duty in the United States Army from July 1978 to July 1981.  
He also reports service in the Army National Guard from July 
1981 to December 1985.  

The veteran reports that in August 1981, while in the 
reserves, he was involved in a motor vehicle accident and 
sustained a broken neck.  X-rays of the cervical spine 
performed by VA in March 2002 revealed cervical spondylosis 
of moderate degree with reversal of the cervical curvature 
which the radiologist stated was likely secondary to old 
trauma.  The examiner further stated, in essence, that there 
were no records indicating that the motor vehicle accident 
had actually taken place, but if the accident had taken 
place, it was at least as likely as not that the veteran's 
service-connected cervical spine disability was related to 
that incident.
  
The veteran has proffered no evidence, aside from his own 
statements either (1) that the motor vehicle accident 
actually took place or (2) that he was involved in Reserve or 
National Guard activities at the time.  He maintains, 
however, that his reserve unit would have a record of the 
accident.  

The Board believes that the veteran should be required to 
provide specific details concerning the claimed accident to 
enable further inquiry to be accomplished.  If the veteran 
provides sufficient detail to enable further inquiry, such 
should be accomplished, to include verifying the veteran's 
Reserve and/or National Guard service and obtaining the 
veteran's Reserve and/or National Guard records.    

The low back disability

Service medical records reveal that in July 1978, shortly 
after entering military service, the veteran complained of 
low back pain.  He reported a history of a low back injury 
due to falling down stairs  three years prior.  He denied any 
trauma since entering military service that month.  Based on 
his reported history, he was assessed with a lumbar spine 
strain.  The condition was reported to have existed prior to 
service.  There was no evidence of any trauma to the spine 
while in service.  Separation examination in June 1981 showed 
no complaints or findings regarding the lumbar spine.  

The March 2002 VA examination included a history of numerous 
back problems over several decades.  The examiner stated that 
it was "impossible to comment" on the relationship between 
the veteran's service and his currently diagnosed back 
disability, lumbosacral strain with evidence of a herniated 
disc at L4-5.

The Board believes that additional development is required as 
to this issue.   
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2003) [medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should contact the veteran and request 
specific 
details concerning the reported July 1981 motor 
vehicle 
accident, to include the location of the accident; 
the names and locations of health care providers 
who 
treated him for the neck fracture sustained in the 
reported accident; unit identification and location 
of his 
reserve unit; plus any other information concerning 
the 
accident he has.  Appropriate forms, if available, 
should 
be provided for this purpose.  The veteran should 
be 
informed that if he fails to respond or to provide 
sufficient 
detail, his claim may be denied.

 Provided that the veteran responds with 
sufficient detail to enable further 
inquiry, VBA should secure police 
reports, hospital and medical treatment 
reports and any other information 
available pertaining to the reported July 
1981 motor vehicle accident.  VBA should 
also contact the appropriate records 
repository in order to verify the 
veteran's Reserve/National Guard service 
from 1981 to 1985.  VBA should also 
request and associate with the claims 
file the veteran's Reserve/National Guard 
records.  

2.  After obtaining any available 
information concerning the July 1981 
motor vehicle accident, VBA should refer 
the veteran's claims folder to a 
physician for review.  The reviewer 
examiner should offer opinions as to the 
following: 

(a) On the basis of the clinical record 
and the known development characteristics 
of the diagnosed low back disability, can 
it be concluded that the currently 
diagnosed low back disability preexisted 
the veteran's entry into active military 
service in July 1978?

(b) If so, was the disability aggravated 
to a permanent degree in service beyond 
that which would be due to the natural 
progression of the disease?

(c) If not, is it at least as likely as 
not that the current low back disability 
had its onset during military service?  

If physical examination of the veteran 
and/or diagnostic testing is deemed to be 
necessary by the reviewing physician, 
such should be accomplished.
The report of the medical records review 
should be associated with the veteran's 
VA claims folder.

		3.  Thereafter, VBA should readjudicate the issues 
on appeal. 
If any benefit sought remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
and given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




